Citation Nr: 1530683	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  09-10 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

As a matter of background, this matter came before the Board in June 2012 at which time the Board remanded the issue on appeal in order to obtain any outstanding records concerning the Veteran's advanced March 5, 2007, treatment at an urgent care facility, all VA treatment records from at least June 2, 2009, any outstanding disability records held by the United States Social Security Administration (SSA), and any potentially relevant disability benefit records held by another State or Federal agency.  

Following that remand, the Appeals Management Center (AMC)/RO obtained the Veteran's VA medical treatment records.  It also contacted SSA and, in July 2012, issued a Formal Finding on the Unavailability of Social Security Records after being informed by SSA that no medical records existed.  A letter sent to the Veteran in June 2012 also requested the Veteran provide the name and address of the urgent care facility that treated him in March 2007.  The Veteran did not respond to that request and in May 2014, the Board found that the duty to assist with regard to the urgent care records had been satisfied.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

However, in May 2014, the Board noted that, in addition to potentially outstanding SSA documentation, a "July 2008 VA treatment record suggests that the Veteran might have filed for an undefined form of disability compensation due to his low back disorder."  Thus the Board issued a second remand, this time ordering that the AMC/RO obtain records from any Federal or State government agency identified by the Veteran with which he filed one or more claims for disability compensation, and to procure any necessary authorization and release forms.  

In June 2014, the AMC/RO sent a letter to the Veteran, requesting that he identify any Federal or State government agency with which he had filed a claim for disability compensation, including workers' compensation.  To date the Veteran has not responded to that notice.  Further, a July 10, 2014, Report of General information contained in the Veteran's electronic claims file indicates that a VA employee spoke with the Veteran.  At that time, the Veteran requested that any VA medical records from the prior six months be obtained, but stated that he has no further evidence to submit for his low back claim.  Thereafter AMC/RO obtained the Veteran's most recent VA medical records and associated them with his file.  Accordingly, the Board finds the AMC/RO has substantially complied with the prior remand and the Board is now able to make a decision in this matter.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (requiring VA to comply with remand orders). 


FINDING OF FACT

The Veteran did not suffer an in-service incident, illness or injury to which his diagnosed low back disorder may be etiologically linked.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO received the Veteran's application for service connection for a low back disorder in December 2007.  In a letter dated January 1, 2008, the Veteran was notified of the evidence required to substantiate his claim, as well as his and VA's respective responsibilities for obtaining such evidence and notice regarding effective dates and disability ratings.  Further, neither the Veteran, nor his representative has raised issue with the notification provided in this matter.  Accordingly, the duty to notify is satisfied.

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his VA treatment records, military personnel records, service treatment records, and lay statements from the Veteran and his representative.  

The Board notes that a VA compensation and pension examination has not been conducted in connection with this claim.  VA's duty to assist requires it to provide a medical examination or obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (A) contains competent medical or lay evidence of a presently diagnosed disability; (B) establishes that the Veteran suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with that established event, injury or illness.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The duty to provide a medical examination in a service connection claim is limited to situations which meet those criteria.  "If Congress had wanted [VA] to automatically provide an examination on all possible theories, then section 5103A would not read the way it does."  Robinson v. Peake, 21 Vet. App. 545, 553 (2008).

As will be discussed in more detail below, the Board finds that the Veteran has not provided sufficient evidence of an in-service event, injury or illness to which his present low back disability may be linked.  Accordingly, the duty to provide a medical examination in connection with this claim has not been triggered.

Thus the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the instant case, the Veteran has a present diagnosis of a minimal disc protrusion at L5-S1 with no canal stenosis or nerve root compression.  However, the Board finds that the Veteran is not entitled to service connection for that diagnosed condition because he has not provided proof of an in-service incident, illness or injury to which that condition may be etiologically linked.  

For his part, the Veteran asserts that he injured his back while in the service.  In his December 2007 application for compensation, he claims that he sustained a back injury and was treated by a doctor aboard the U.S.S. Ranger in San Diego, California.  In his VA Form 9 (Appeal to the Board of Veterans' Appeals), he states that he received an injury while on active duty and has received continuous treatment over the years for it.  He does not describe the injury.  Neither has he provided the date of any such injury, nor any background as to how that injury was sustained.  The Veteran's VA medical treatment records state that in 2008, he presented with low back pain following a January 2008 automobile accident.  At that time, he reported low back pain on the right since 1992 due to playing basketball at Coronado, San Diego, California.  He reported to the VA clinician that at the time of the injury he felt immediate pain which has worsened since.  A July 11, 2008 VA primary care clinic note indicates that the Veteran reported wishing to have a disability form signed and claiming his back pain began roughly ten years prior while playing basketball.  

The Board recognizes that a lay testimony may be probative in a service connection claim, particularly when an individual is testifying as to personal knowledge derived from his or her own senses.  Layno v. Brown, 6 Vet. App. 465, 471 (1994).  However, in the instant case, the Board finds the Veteran's statements that he sustained a back injury to be less than credible.

A review of the Veteran's military personnel records does not show any evidence of a back injury sustained while on active duty.  Further, a review of his service treatment records reveals that in May 1992, he was treated following a basketball injury the prior day.  However, he did not complain of any back injury while being treated.  Rather, he reported left knee pain the following morning, prompting him to seek treatment.  He denied also any history of knee pain prior to that incident and was diagnosed with a soft tissue injury of the left knee, lateral aspect, and prescribed moist heat and aspirin for moderate pain.  No further treatment is recorded.  No further evidence of any back injury exists in his service treatment records.

On June 17, 1992, the Veteran submitted for a separation medical examination in which he certified that he was in "excellent health" and had sustained "no injuries or illnesses while on [active duty]."  The statement was hand written and signed by the Veteran.  No other evidence exists in the record that would provide proof of such an in-service element.  

Additionally, the Board notes that the Veteran's assertions regarding his alleged back injury and subsequent treatment are inconsistent.  In his initial claim, he stated that he had not received treatment for a back injury until November 2007, however, in his VA Form 9, he asserts he has received treatment since he sustained the injury in 1992.  His various VA treatment records indicate a reported basketball injury occurring in either 1992 or sometime around 1998 - roughly four years after the Veteran separated from active service.  Regardless, the Veteran has not provided any evidence of treatment prior to 2007 that would corroborate his claim of a back injury during his period of active service.  The Board also finds the inconsistent nature of his reported medical history throughout his VA treatment records raises further doubt as to whether the Veteran sustained a back injury while in service.  

In light of the above, the Board finds that the Veteran has not provided any evidence of an in-service incident, illness or injury to which his present low back disorder may be etiologically linked.  Accordingly, the Board finds that the Veteran has not met the criteria for service connection for his claimed disorder.  


ORDER

Entitlement to service connection for a low back disorder is denied.  


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


